Title: To Benjamin Franklin from George Croghan, 27 January 1767
From: Croghan, George
To: Franklin, Benjamin


Sir,
New York January 27th. 1767
By the last packet from hence, I did myself the Honour of writing to you and of inclosing you, a Copy of my Report to his Excellency General Gage, in respect to the Trade, Situation &c. of the Illinois Country. Since which, I have strong Reasons to suspect, That he has imbibed unfavourable and very unjust Sentiments, relative to that Acquisition—Wherefore, for the Good of the Kings Service, I take the Liberty of troubling you, with some farther Animadversions, thereon.
If I am rightly informed, And I have no cause to suspect the Channel of my Intelligence, The General, has pretty plainly mentioned to the King’s Ministers, As his Opinion, That it would be best for the Nation, to relinquish Our Possession in the Illinois, As it was more expensive, then beneficial to the Crown.
From the Treatment, I have met with, As I mentioned in my last—I have quit the Service I have been long engaged in, Therefore Envy itself, must Acknowledge, That I can have no sinister Motive, in pressing my Sentiments Again, On so very important a Matter.
I assure Sir, I am constrained, from my long Acquaintance with Indian Affairs and from the Sincerest Regard, for the future Peace of Our Colonies—plainly to inform you, That if the British Nation does abandon Our Possession in the Illinois—It will be; but a very short Time, before we are engaged in, a most bloody and expensive War, with all the Western Nations; As it is the Interest of the French, to create such a Rupture, with all Expedition; For so soon, as That begins, Those Nations will all carry their Peltry to the Illinois, to Trade with Them.
The Principal Reasons assigned, as I hear, for Abandoning the Illinois, are—That the Retention of it is vastly expensive, Especially in Provisions, That to secure the Trade, We should have more Forts built, and That, as the French, give better prices for Peltrys, then the English Merchants do, The Crown, will never derive any Revenue from the Commerce, As Our Traders will Sell their Furrs, at New Orleans.
As to the first, I confess, the present Manner of Our feeding Our Troops, is highly extravagant, dangerous and impolitick. But if the General, had accepted of the Proposals made him, by Messrs. Baynton, Wharton & Morgan of Philadelphia (a Copy Whereof, I am told, are sent to the Lords of his Majesty’s Treasury)—Who have great Property in that Country—There would be a vast saving to the Nation, As their Terms were, within One penny half penny per Ration, As cheap, as the Contract for Fort Pitt and at the same Time, It would be a Means, of Attaching the French to the British Interest, As they would find a Market at home, for all, they raised.
As to the Troops—I apprehend it is immeterial to the Crown, in point of expence, whether they Garrison Fort George in this City or Fort Chartres in the Illinois Country, their pay being the same, in one place, as in another.
With respect to the building some New Forts there—I conceive, they are indispensibly necessary—especially, One at the mouth of the Illinois and one on the Wabache; As they would effectually prevent the French or Spaniards from entering into the Indian Country and thereby seducing the Trade from us, to France or Spain.
The Cost of them, need not be very great, As they would be of no use, except against the Natives, Unless, in Case of a Rupture, between France Spain and England.
As to the French at New Orleans, giving better prices for Peltrys, Than the English Merchants do, and That Thereby The Crown would lose the Dutys on Them. I beg leave to Observe—That I made particular Enquiry, when at Orleans, into this Matter and I found, That the General had been imposed on, by some People, for Peltrys of all kinds, are at least fifteen per Cent higher in our Colonies, then There. But even admitting, it was so, Is not that Evil, easily removed?
You know Sir—That there is an Act of Parliament, which requires, that all Skins and Furrs shall Only be Shipt to Great Britain and That the Master of the Ship, trading Coast Wise in the Colonies or to Europe, shall before he Attempts to load his Vessel give Bond to the Naval Officer of the Port, conditioned for the legal Landing of the same. If therefore, a short Act of Parliament was made, directing the Indian Commissarys at our Posts, On the Missisipi—Ohio, Illinois and Wabache Rivers, to take from every Trader, Who Loads a Batteau, a Bond of this sort, with a Condition That the same should be Void, in Case of producing a Certificate of the due landing, the Quantity of Peltrys specified therein. The Objection would be fully removed and the Dutys, as undoubtedly Secured, As they are now, from the Ports, of any of our Colonies.
The Principal People, of this Province (New York) have long enjoyed the Benifit of the Indian Trade. But they have found since the Conquest of Canada, That the French have inclined the Traffick, from Lake Michigan St. Josephs the Bay &c to the Illinois, and they are very apprehensive, That if Proper Establishments are made, In that Country, more of the Indian Nations, With whom they have traficked, will also go that way. Other Persons here, of no inconsiderable Consequence, supply the French at New Orleans, with Goods to carry on their Contraband Trade, in the Illinois Country. Both these partys have their friends. And by this Means, I fear, Misrepresentations are made—Which pervert the Judgment of One, Who Ought to determine better, from the Information given Him, by those, who have been on the Spot and Whose Duty, as well [as] Inclination, have impelled Them, to speak Plainly on so very significant a Subject, to the Nation: On the whole, if we improve our present Advantages, in the Illinois Country—We shall be amply repaid for Them, in the great Sale of British Manufactories, in deriving an Annual Revenue, equal to our expence, in having no Rivals in the Furr Trade, and in perpetuating Peace and Tranquillity to Our Colonies &c. But if we either relinquish our Possessions there, or do not speedily put our Trade, On a more Respectable Establishment and support our Troops, better—Be assured—The Consequencies I have so explicitly mentioned, will shortly be fataly Experienced. I am Sir with great Respect Your Most Obedient and Most Humble Servant
Geo: Croghan
Benjamin Franklin Esqr